DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected based on lack of positive antecedent basis of “the power supply” on line 2.
Claims 11-13 are each rejected based on lack of positive antecedent basis of “the I/O devices not within a memory management range of the BIOS” on lines 2-3.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Claims 6 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “allowing a Device Prover to cancel the blocking of the power supply in the first hiding step, after a BIOS of the computer is activated and before the Device Prover enables ports connected with the I/O devices; and a Boot Loader activation step of activating a Boot Loader of an operating system (OS) of the computer after the ports of the I/O devices for which the blocking of the power supply is cancelled are enabled again by the Device Prover.”
With respect to independent claim 2, the prior art does not show the limitations of “a second cancellation step of allowing a Device Prover to cancel the blocking of the power supply in the first hiding step, after an Operating System (OS) Kernel of the computer is activated and before the Device Prover enables ports connected with the I/O devices; and -7-Application No. 16/895,749a step of allowing the Device Prover to enable again the ports of the I/O devices for which the blocking of the power supply is cancelled.”
With respect to independent claim 4, the prior art does not show the limitations of “a third cancellation step of allowing a Device Prover to enable the downstream side of the switch, after a BIOS of the computer is activated and before the Device Prover enables ports connected with the I/O devices; and a Boot Loader activation step of allowing the Device Prover to enable again ports connected with the I/O devices via the switch having the enabled downstream side to subsequently activate a Boot Loader of an Operating System (OS) of the computer.”
With respect to independent claim 5, the prior art does not show the limitations of “a fourth cancellation step of allowing a Device Prover to enable the downstream side of the switch, after an Operating System (OS) Kernal of the computer is activated; and a step of allowing the Device Prover to enable ports connected with the I/O devices via the switch having the enabled downstream side.”
With respect to independent claim 9, the prior art does not show the limitations of “a fifth cancellation step of allowing a Device Prover to set the virtual device unit in an active status, after a BIOS of the computer is activated and before ports of the I/O devices are enabled by the Device Prover; and a Boot Loader activation step of activating a Boot Loader of an Operating System (OS) after the I/O devices used as a-the virtual device are enabled again by the Device Prover via the virtual device unit.”
With respect to independent claim 10, the prior art does not show the limitations of “a sixth cancellation step of allowing a Device Prover to set the virtual device unit in an active status, after a Kernel of an Operating System (OS) of the computer is activated; and a step of allowing the Device Prover to enable again ports connected with the I/O devices via the virtual device unit having the active status.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186